DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 7-8, 10, 13-14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al. (US 2013/0278317, of record) in view of Englekirk et al. (US 2018/0337146, of record).
Iversen et al. discloses, as shown in Figures 2-4, a back-bias network configured to be coupled to a stack (34,78) of series-coupled MOSFETs (32,76) fabricated as an integrated circuit on a silicon-on-insulator substrate [0030], the back-bias network including:
	a)	a plurality of substrate contacts (B) to impose a back bias voltage on a corresponding region of the substrate proximate to respective MOSFETs of the stack of series-coupled MOSFETs; and
	b)	a resistive ladder (Rb) including a plurality of resistors each coupled between respective groups of the substrate contacts, the resistive ladder being configured to be coupled to a bias voltage source.


Regarding claim 2, Iversen et al. and Englekirk et al. disclose the back bias voltage is a negative bias voltage (Table 1, Figures and their description).  Iversen et al. and Englekirk et al. do not disclose the MOSFETs are N-type MOSFETs.  However, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the MOSFETs of Iversen et al. and Englekirk et al. being N-type MOSFETs depending on the desired circuit configuration.

Regarding claims 4, 10 and 16, although Iversen et al. and Englekirk et al. do not teach the resistance value of the resistive ladder or the resistor, as that claimed by Applicants, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the resistive ladder or the resistor having a desired resistance value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


	a)	a plurality of groups, each group comprising one or more of substrate contacts (B), each substrate contact having a first end positioned to impose a back bias voltage on a region of the substrate, and a second end accessible to connections in a superstructure of the integrated circuit, each group being positioned proximate a respective MOSFET within the stack of series-coupled MOSFETs; and
	b)	between pairs of groups, a resistor (Rb) coupled to the second end of the substrate contact of the pair of groups;
	wherein the back-bias network is further configured to be coupled to a bias voltage source.
Iversen et al. discloses each MOSFET having one substrate contact, and does not disclose at least one of the group including more than one substrate contact.  However, Englekirk et al. discloses an integrated circuit on a silicon-on-insulator substrate (402) having a groups of more than one substrate contact (1302a,1302b,1502).  Note Figures of Englekirk et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the plurality of substrate contacts of Iversen et al. having a groups of more than one substrate contact, such as taught by Englekirk et al. in order to set a common IC substrate voltage at a fixed DC voltage, while at the same time resistively decoupling groups of MOSFETs with respect to RF voltages and/or to further improve the power handling capability of the MOSFET.



Regarding claim 13, Iversen et al. discloses, as shown in Figures, an integrated circuit fabricated on a silicon-on-insulator substrate [0030] and having increased power handling capability, the integrated circuit including:
	a)	a plurality of series-coupled MOSFETs (32,76) fabricated on the substrate;
	b)	a plurality of groups, each group comprising one or more of substrate contacts (B), each substrate contact having a first end positioned to impose a back bias voltage on a region of the substrate, and a second end accessible to connections in a superstructure of the integrated circuit, each group being positioned proximate a respective MOSFET within the plurality of series-coupled MOSFETs; and
	c)	between each pair of groups, a resistor (Rb) coupled to the second end of the substrate contact of the pair of adjacent groups; and
	d)	a bias voltage source coupled to at least one of the plurality of groups.
Iversen et al. discloses each MOSFET having one substrate contact, and does not disclose at least one of the group including more than one substrate contact.  However, Englekirk et al. discloses an integrated circuit on a silicon-on-insulator substrate (402) having a groups of more than one substrate contact (1302a,1302b,1502).  Note Figures of Englekirk et al.  Therefore, it would have 

Regarding claim 14, Iversen et al. and Englekirk et al. disclose the bias voltage source supplies a negative bias voltage to the groups (Table 1, Figures and their description).  Iversen et al. and Englekirk et al. do not disclose the MOSFETs are N-type MOSFETs.  However, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the MOSFETs of Iversen et al. and Englekirk et al. being N-type MOSFETs depending on the desired circuit configuration.

Regarding claim 18, Iversen et al. and Englekirk et al. disclose the plurality of series-coupled MOSFETs are linearly arrayed on the substrate, and the groups and the resistors are offset to a side of the MOSFETs and arrayed and aligned in a direction of radio frequency signal flow through the MOSFETs (Figures).

Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen et al. (US 2013/0278317, of record) in view of Englekirk et al. (US 2018/0337146, of record) and further in view of Sahara et al. (US 2002/0180041, of record).
Iversen et al. and Englekirk et al. disclose the claimed invention including the integrated circuit as explained in the above rejection.  Iversen et al. and Englekirk et al. disclose the integrated .

Response to Arguments
4.	Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive.
It is argued, at pages 6-7 of the Remarks, that a body contact, as depicted in Fig. 2A of the present application, lies entirely above the BOX layer, so it does not contact or electrically interact with the SOI substrate.  This argument is not convincing because layer 202, BOX layer 204, and layer 206 are part of the SOI substrate, so the body contact do contact or electrically interact with the SOI substrate.

It is argued, at page 7 of the Remarks, that the present invention, in contrast, makes use of substrate contacts which, differently from body contacts, are defined in the specification as In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

It is argued, at pages 7-8 of the Remarks, that Englekirk teaches used of substrate contacts to create protected areas on an SOI substrate, but neither Iversen nor Englekirk even address the problem solved by Applicant and/or suggest a solution.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Englekirk et al. discloses forming a groups of more than one substrate contact and/or a multitude of substrate region (1302a,1302b,1502) in order to set a common IC substrate voltage at a fixed DC voltage, while at the same time resistively decoupling groups of MOSFETs with respect to RF voltages and/or to further improve the power handling capability of the MOSFET.

.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897